DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 22-38 in the reply filed on Dec. 30, 2021 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a sandwich structure constituted of a core layer” in lines 1-2, and then “a thinnest section having a core layer having a porosity lower than a porosity of a core layer in the main body section” in lines 8-9.  The claim is not clear as the core layers of the thinnest section and the main body section are parts of the core layer of the sandwich structure, not separate core layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens et al. (US 2005/0208263 A1) (“Wilkens”), in view of Nakayama et al. (JP 2016049649 A) (“Nakayama”) as understood from the submitted translation of the reference into English.
With respect to claim 22, Wilkens discloses an integrally molded body in which a part of an end section of a sandwich structure constituted of a core layer and a skin is 
Regarding claim 23, Wilkens and Nakayama teach the molded body of claim 22.  Wilkens does not specify explicitly the interface of the interface section has an angle of 1 to 20° with respect to an in-plane direction of the main body section.  Nakayama discloses the interface of the interface section having an angle of 10° to 90° with respect to an in-plane direction of the main body section (0017).  The range of the angle overlaps the range recited in claim 23; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interface of the interface section of Wilkens with respect to an in-plane direction of the main body section as disclosed in Nakayama, as changes in size and shape are within the purview of a person skilled in the art, and the range of angle is known in the art of integrally molded bodies (MPEP 2144.04).
As to claim 24, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a joining layer – bonding layer - provided in a portion between the skin layer and the separate structure, to strengthen the bond between the skin layer and the separate structure (0028).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the molded body of Wilkens with a joining layer provided in a portion between the skin layer and the separate structure to strengthen the bond between the skin layer and the separate structure.
With respect to claim 25, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a joining layer – bonding layer - provided in a portion between the core layer and the separate structure, to strengthen the bond between the core layer 
Regarding claim 26, Wilkens and Nakayama teach the molded body of claim 22.  Wilkens is silent with respect to the porosity as recited in the claim.  Nakayama discloses a porosity of the core layer in a region forming the main body section of 50% or more or 80% or less, and a porosity of the core layer in a region forming the thinnest section of 0% or more and less than 50% (0017).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the porosity in Wilkens as disclosed in Nakayama as such as porosity is known in the art of integrally molded bodies, and to provide the body of Wilkens with high strength and rigidity (Nakayama, 0016).
As to claim 27, Wilkens and Nakayama teach the molded body of claim 22.  Wilkens discloses the joining section is formed over the entire circumference of the sandwich structure – implied from the thermoplastic polymer corresponding to the separate structure encapsulating the sandwich structure (0029).  Nakayama discloses the joining section formed over the entire circumference of the sandwich structure (0017).
With respect to claim 28, Wilkens and Nakayama teach the molded body of claim 22.  The references are silent with respect to the length Lb as defined in the instant Specification, however, Nakayama discloses a distance L corresponding to the length 
Regarding claim 29, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a thickness Db of the main body section of 0.4 to 2 mm and a thickness Tc of the joining section of 0.1 to 1. 7 mm (0017).
As to claim 30, Wilkens and Nakayama teach the molded body of claim 22. Nakayama discloses Db/Tc of from 1.1 to 20 (0017).
With respect to claim 31, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a distance L corresponding to the length Lb of Nakayama, from an edge of the main body section at a side of the interface section to the separate structure joined to the thinnest section of 3 to 30 mm (0017).  The range of length overlaps the range recited in claim 31; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 32, Wilkens and Nakayama teach the molded body of claim 22.  The references are silent with respect to the sandwich structure having another stepped section and another separate part, other interface sections as recited in the claim, however, duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).
As to claim 33, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a thickness of the main body section and a thickness of a portion composed of only the separate structure joined via the joining section being the same (Fig. 4).  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 34, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses the core layer formed by expanding a core layer precursor composed of discontinuous fibers and the thermoplastic resin in its thickness direction by spring back due to heating to form pores (0017).
Regarding claim 35, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses the content of discontinuous fibers forming the core layer of 5 to 75% by weight and a content of the thermoplastic resin of 25 to 95% by weight (0017).
As to claim 36, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a molded body wherein a number average fiber length of the discontinuous fibers forming the core layer is 0.5 to 50 (0017).
With respect to claim 37, Wilkens and Nakayama teach the molded body of claim 22.  Nakayama discloses a molded body wherein the discontinuous fibers forming the core layer are present at a state of fiber bundles each composed of 500 or less single fibers, the fiber bundles being randomly oriented (0017).
As to claim 38, Wilkens and Nakayama teach the molded body of claim 37.  Nakayama discloses a molded body wherein the discontinuous fibers forming the core layer are disposed at a monofilament-like state, and an average value of two-dimensional orientation angles formed by discontinuous single fibers (a) and other discontinuous single fibers (b) crossing the discontinuous single fibers (a) is 10° to 80° (0017).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783